                                                                                                               CLERKS OFFICE U.S.DI
                                                                                                                                  S T.COURT
  AO 2458    (Rev.2/l8-Mtj% Addi
                               titms(5/17)JudgmentinaCri
                                                       minalCase                                                   AT ABINGX N,VA
             Sbeetl                                                                          .                          FILED
                                                                                                                       10/3/2019
                                                                                                                    JULIA C.DUDLEX CLERK
                                              TED STATES D1S                        CT C0             T            BY: LOR E LUNSFORD
                                                  W estem D istrictofV irginia                                          DM     CLERK

         UNITED STATES0F AM ERICA                                     JUDGM ENT IN A CRIM INAL CASE
                           V.                                         CaseN umber: DVAW 117CR000027-001
         JOEL A.SM ITC RS                                             CaseN umber:
                                                                      U SM N um ber: 21919-084
                                                                      DonaldM.W illiams,Jr.
                                                                      DetkndanfsAttorney
THE DEFENDANT'
             .
Z pleadeëguiltytocountts)
Z pleadednolocontenderetocountts)                                                                                        '
   whichwasaccepted bythecourt.                                                 '
X w&sfoundguiltyoncotmtts)            1through100andl02through862oftheSecondSupersedinglndictment
   aierapleaofnotguilty,

Thedefendantisadjudicatedguiltyoftheseoffenses:
  Title & Section .            Nature ofO ffense                                                     O ffense Ended             Count
21U.S.C.j856            Maintai
                              naPlaceforthePurposeofUnlawfullyDistributingControlled                         8/2017               2ss
                        Substances.
21U.S.C.j841(b)(1)(C)DiskîbuteSchedule11ConkolledSubstancesWithoutaLegitimateMedical                      4/26/2017          3ss-l00ss,102ss-297ss
                       Purposeand Beyond theBotmdsofMedicalPractice.                                                            & 300ss-362ss
21U.S.C.j841(b)(l)(C) DistributeSchedule11ControlledSubstancesWithoutaLegitimateMedical                   2/20/2017          298ss& 299ss
                       Purpose and3eyondtheBoundsofM edicalPracticeW hich Resultedin Death.

       Thedefendantissentencedasprovidedinpages2through                     7       ofthisjudgment.Thesentenceisimposedpursuantto
theSentencing Reform Actof 1924.
X Thedefendanthasbeenfoundnotguiltyoncountts) loftheSecôndSupersedingIndice entbyOrderoftheCourt.
Z Countts)                                  Z is Z aredisrnissedonthemotionoftheUnitedStates.
      iliItisorderedthatthedefendqntmustnotifytheUnltedStatesattomeyforthisdiltjctwjthin30daysof>nychangeofname,residepce
ohrema
t    defenja
           an
            dtdmu
               ressttn
                     mo
                      tl
                       tl
                        ifa
                          y11
                            th
                             fi
                              e
                              ne
                               cs
                                lurr
                                   etsa
                                      tl
                                       n
                                       tu
                                        dti
                                          Uonltc
                                               eo
                                                dsS
                                                  tsyaa
                                                      te
                                                       ns
                                                        dastp
                                                            to
                                                             er
                                                              cn
                                                               la
                                                                el
                                                                 yao
                                                                   sf
                                                                    sema
                                                                      ssme
                                                                        terpla
                                                                             ts
                                                                              lc
                                                                               lmp
                                                                                han
                                                                                  og
                                                                                   sed
                                                                                     si
                                                                                      bnyet
                                                                                          c
                                                                                          holn
                                                                                             so
                                                                                              Juml
                                                                                                dgomç
                                                                                                    clr
                                                                                                      nc
                                                                                                       tuams
                                                                                                          ret
                                                                                                            fa
                                                                                                             un
                                                                                                              ll
                                                                                                               c
                                                                                                               yes
                                                                                                               .
                                                                                                                 pald.Iforderedtopayrestitutlon,
                                                                      October2,2019
                                                                     DateofImpositionofJudgment


                                                                     Signatur   Judge



                                                                     Jam esP.Jones,UnitedStatesDistrictJudge
                                                                     Nameand.-ritleofJudge       .

                                                                                Ir 3 /F
                                                                     Date                                '                                '




      Case 1:17-cr-00027-JPJ-PMS Document 283 Filed 10/03/19 Page 1 of 7 Pageid#: 12458
AO2458      (Rev.2/18-VAW Addi
                             tions05/17)JudgmentinCrimi
                                                      nalCase
            Sheet2-Im prisomnent
                                                                                                Judgment-Page   2   of          7
D EFEN DA N T:   JOEL A.SM ITH ERS
CA SE N U M BER:DVAW I17CR000027-001


                                                           IM PR TSO N M E N T

        Thedefendantishereby committedtothecustody oftheFederalBureauofPrisonstobeim prisonedforatotalterm of:

    Fourhundredeighty(480)months.Thisterm consistsof240monthsoneachofCounts2through100,Counts102tlzrough297and
    Counts300 through 862,to nm concurrently;and aterm of480 monthson Counts298 and 299,to run concurrently.



    NX ThecourtmakesthefollowingrecommendationstotheBureauofPrisons:
    Thatthedefendantreceiveappropriatem entalheaithtreatmentwhileimprisonedandparticipateintheResidentialDnzgTreatm ent
    Program .
    Thatthe defendantbedesignated to a facility forwhich hequalifiesclosestto hishom e in orderto facilitatevisitswith family
    m em bers.
    NX Thedefendantisremanded tothecustody oftheUnitedStatesM arshal.
    N ThedefendantshallsurrendertotheUnitedStatesM arshalforthisdistrict:
        F7 at                                  E1 a.m. I-I p.m .        on

        I'-I asnotisedby theUnited statesMarshal.
    I'-I ThedefendantshallsurrenderforserviceofsentenceattheinstitutiondesignatedbytheBureauofPrisons:
         U1 before             on
        I-I asnotified bytheUnitedStatesM arshal.
        N     asnotified bytheProbationorPretrialServicesOffice.


                                                                M TUM
Ihaveexecutedthisjudgmentasfollows:




         Defendantdelivered on                                                    to

a                                                 ,   withacertifiedcopyofthisjudgment.


                                                                                             UNITED STATESMARSHAL

                                                                      By
                                                                                          DEPUTY UNITED STATESMARSHAL




      Case 1:17-cr-00027-JPJ-PMS Document 283 Filed 10/03/19 Page 2 of 7 Pageid#: 12459
AO 2458 (Rev.2/18-VAW Additions05/17)JudgmentinaCriminalCase
         Sheet3- SupervisedRelease
                                                                                        Judgment-page   3   of       7
DEFENDANT:    JOEL A.SM ITHERS
CASE NUM BER:DVAW 117CR000027-001
                                                SUPERVISED RELEASE
Uponreleasefrom imprisonm ent,youwillbeonsupervisedrele% eforaterm of:
Three(3)years,consistingofthesametennoneachcounttonm concurrently.




                                              M ANDATORY CONDITIONS
     You m ustnotcom mitanotherfederal,state orIocalcrim e.
     I
     Z Youmustmakerestimtioninaccordancewithsections3663and3663A,oranyotherstatuteauthorizingasentenceof
         restitution.(checkêapplicable)
     Youm ustnotunlawfullypossessacontrolledsubstance.
     Youm ustrefrain from anyunlaw fuluseofacontrolled substance.You mustsubm ittoonedrug testwithin 15daysofreleasefrom
     im prisonmentandatleasttwoperiodicdl'ugteststhereafter,asdeterminedbythecourt.
            Z Theabovedrugtestingconditionissuspended,basedonthecourssdeterminationthatyou
                posealow riskoffuturesubstanceabuse.(checkçapplicable)
     X YoumustcooperateinthecollectionofDNA asdirectedbytheprobationofficer.(checkçapplicable)
     ((q)YoumustcomplywiththerequirementsoftheSexOffenderRegistrationandNotificationAct(34U.S.C.j20901,etseq.)as
         directedbytheprobation officer,theBureauofPrisons,orany statesexoffenderregistrationagencyinwhichyoureside,work,
         areastudent,orwereconvictedofaqualifyingoffense.(checkçapplicable)
     Z Youmustparticipateinanapprovedprogram fordomesticviolence.(checkçapplicable)
Youm ustcomply withthestandard conditionsthathavebeenadoptedby thiscourtaswellasw ithanyotherconditionsontheattached
page.                                                       .



    Case 1:17-cr-00027-JPJ-PMS Document 283 Filed 10/03/19 Page 3 of 7 Pageid#: 12460
AO 2458   (Rev.2/18-VAW Additions05/17)JudgmentinaCriminalCmse
          Shcet3A - SupervisedRelease
                                                                                              Judgment-page     4    of        7
DEFENDANT:    JOEL A.SMITHERS
CASE NUM BER:DVAW 117CR000027-001
                                  STAND ARD CO ND ITION S OF SUPERVISIO N

Aspal4ofyoursupervised release,youm ustcom ply withthefollow ingstandardconditionsofsupervision,Theseconditionsareimposed
becausetheyestablishthebasicexpectationsforyourbehaviorwhileon supervision andidentifythem inim um toolsneededbyprobation
officersto keep.inform ed,reportto thecourtabout,and bring aboutimprovementsin yourconductand condition.
    Youmustreporttotheprobationofficeinthefederaljudicialdistrictwhereyouareauthorizedtoresidewithin72hoursofyour
   releasefrom imprisonm ent,unlesstheprobationofficerinstnlctsyoutoreporttoadifferentprobationofficeorwithinadifferenttim e
   frame.                                                                                                      '
2. Aherinitially reportingtotheprobationoffice,youwillreceiveinstructions9om thecourtortheprobationofficerabouthow and
   whenyoumustreporttotheprobationofticer,andyoum ustreporttotheprobationofficerasinstructed.
    Youmustnotknowinglyleavethefederaljudicialdistrictwhereyouareauthorizedtoresidewithoutfirstgettingpermissionfrom the
    courtorthe probation ofticer.
    You mustanswertruthfullythequestionsaskedbyyourprobationofGcer.
    Youmustliveataplaceapprovedby theprobationofficer.lfyouplantochangewhereyouliveoranythingaboutyourliving
    arrangements(suchasthepeopleyoulivewith),youmustnotlfythe?robationofficeratleast10daysbeforethechange.lfnotifying
    theprobationofficerinadvanceisnotpossibleduetounanticipatedclrcum stances,you mustnotifytheprobation officerw ithin72
    hoursofbecomingawareofachangeorexgectedchange.
6. Youm ustallow theprobationofficertovisltyouatany tim eatyourhom eorelsewhere,andyou mustperm ittheprobation officerto
   takeany item sprohibitedby theconditionsofyoursupervisionthatheorsheobservesinplain view .
    Youmustworkfulltime(atleast30hoursperweek)atalawfultypeofemployment,unlesstheprobationoflicerexcusesyoufrom
    doingso.Ifyoudonothavefull-timeemploymentyou musttry to find full-timeemployment,unlesstherrobationom cerexcuses
    youfrom doingso.Ifyouplantochangewhereyouworkoranythingaboutyourwork(suchasyourpositlonoryourjob
    responsibilities),youmustnotifytheprobationofficeratleast10daysbeforethechange.lfnotifyingtheprobationofficeratIeast10
   daysinadvanceisnotpossibledueto unanticipatedcircum stances,youm ustnotifytheprobationofficerwithin 72hoursof
   becom ing awareofachangeorexpected change.
8. Youm ustnötcomm unicateorinteractwith someoneyouknow isengagedincriminalactivity.Ifyouknow someonehasbeen
   convicted ofa felony,you m ustnotknowingly comm unicate orinteractwith thatperson withoutGrstgetting the permission ofthe
   probationofficer.
9. Ifyou arearrested orquestionedbyalaw enforcementofficer,yop mustnotifz theprpbationofficerwithin 72hpurs.
10. You m ustnotownypossess,orhaveaccesstoafirearm,ammunitlon,destructlvedevlce.ordangerousweapon (l.e.,anythingthatwas
                       .
    designed,orwasmodifiedfor,thespecificgurposeofcausingbodilyinjuryordeathtoanotherpersonsuchasnunchakusortasers).
ll. Youm ustnotactormakeany agreem entwlth a1aw enforcementagency toactasaconfidentialhumansourceorinform antwithout
    firstgetting thepermission ofthe court.
12. lftheprobationofficerdeterminesthatyouposearisktoanotherperson(includinganorganization),theprobationofficermay
    requireyouto notifythepersonabouttheriskandyoum ustcom plyw iththatinstruction.Theprobation officermay contactthe
    person and confirm thatyou have notified theperson abouttherisk.
13. Youm ustfollow theinstructionsoftheprobationofficerrelatedto theconditionsofsupew ision.


U .S.Probation O ffice U se O nly
A U .S.probation officerhas instructed m eon the conditionsspecified by thecourtand hasprovided me with awritten copy ofthis
judgmentcontainingtheseconditions.Forfurtherinfonnationregardingtheseconditions,seeOvervfcw ofprobationandsupervised
ReleaseConditions,availableat:>f
                               ?x/w.g/.
                                      5,
                                       ctll/r/mgt?v.

l
Defendant'sSignature                                                                           Date




     Case 1:17-cr-00027-JPJ-PMS Document 283 Filed 10/03/19 Page 4 of 7 Pageid#: 12461
 AO 2458    (Rev.2/18-VAW Additions05/17)Judgmenti
                                                 naCriminalCase
            Sheet317-Supew isedRelease
                                                                                             Judgment-page    5     of       7
 DEFEN DA N T:    JOEL A .SM ITHERS
 CA SE N UM BER :DVAW I17CR000027-001
                                     SPECIAL CONDITIO NS OF SUPERW SION
W hileon supervisedrelease,thedefendant:

(1)Mustpayanymonetarypenaltythatisimposedbythisjudgmentinthemannerdirectedbythecourt;
(2)Mustresidein aresidencefreeoffirearms,ammunition,destmctivedevices,and dangerousweapons;
(3)Mustsubmittowarrantlesssearchandseizureofpersonandproperty asdirectedbytheprobationofficerorother1aw enforcementofficer,
whenevcrsuchofficerhasreasonablesuspicion thatthedefendantisengaged incrim inalactivity;

(4)Followingreleàsefrom imprisonment,thecourtwillevaluatedefendant'
                                                                  sste
                                                                     ttusanddeterminewhether,afterincarceration,dnzg
rehabilitationisnecessary andappropriate.Ifadditionalrehabilitation isdeem ed appropriate,thedefendantmustparticipatein aprogram as
designatedby thecourquponconsultation withtheprobationofficer,lmtilsuchtimeasthedefendanthassatisfiedalltherequirementsofthe
program ;and

(5)Thedefendantshallnotpurchase,possess,useoradministerany alcohol,orfrequentanybusinesseswhoseprimaryfunction istoserve
alcoholic beverages.




     Case 1:17-cr-00027-JPJ-PMS Document 283 Filed 10/03/19 Page 5 of 7 Pageid#: 12462
AO 2458   (Rev.2/18-VAW Addi
                           tions05/17)JudgmentinaCriminalCase
          Sheet5-CriminalM onetafy Penalties
                                                                                            Judgment-page    6       of        7
DEFEND AN T:   JOEL A.SM ITHERS
CASE N UM BER:DV AW 117CR000027-001
                                               CRIM IN AT,M ONETM W PENALTIES
     Thedefendantm ustpay thetotalcriminalmonetary penaltiesunderthe scheduleofpaym entson Sheet6.

                    Assessm ent                        JVTA Assessm ent*       Fine                              Restitution
TO TALS          $ 86,000.00                       $                       s                                $


I
Z Thedeterminationofrestitutionisdeferreduntil                  .AnAmendedludgmentinaCriminalCase(A0 245C)willbeentered
     aftersuch determination.

(((() Thedefendantmustmakerestitution(includingcommunityrestitution)tothefollowingpayeesintheamountlistedbelow.
     Ifthedefendantm akesapartialpayment,eachpayeeshallreceiveanapproximately proportionedpaym ent,unlessspecifiedotherwise
     in thepriorityorderorpercentagepaymentcolumnbelow.However,pursuantto 18U.S.C j3664(1),alInonfederalvictimsmustbe
     paid beforethe United Statesispaid.                              '
Nam eofPayee                                            TotalLossWW            Restitutiqn O rdered         Priority orPercentage




TOTALS


Z    Restitutionamountorderedpursuanttopleaagreement$
(4(
  J Thedefendantmustpayinterestonrestitutionandafineöfmorethan$2,500,unlesstherestitutionorGneispaidinfu11beforethe
     fifteenthdayaherthedateofthejudgment,pursuantto18U.S.C.j361249.Al1ofthepaymentoptionsonSheet6maybesubject
     topenaltiesfordelinquency anddefault,pursuantto 18U.S.C.j3612(g).
EEl Thecourtdeterminedthatthedefendantdoesnothavetheabilitytopayinterestanditisorderedthat:
    E(i theinterestrequirementiswaivedforthe EEI tine EI11 restitution.
    (((() theinterestrequirementforthe EZ fine Z restitutionismodifiedasfollows:

*JusticeforVictimsofTram ckingActof2015,Pub.L.No.114-22.
**Findingsforthe totalamountoflossesare required underChapters 109A,110,1IOA,and 113A ofTitle 12 foroffenses comm itted
on orafterSeptem ber13,1994,butbefore April23,1996.

     Case 1:17-cr-00027-JPJ-PMS Document 283 Filed 10/03/19 Page 6 of 7 Pageid#: 12463
AO 2458    (Rev.2/18-VAW Additions05/17)JudgmentinaCriminalCase
           Sheet6 -Schedule ofPayments

DEFENDANT:      JOEL A .SM ITHERS                                                                      Judgm ent-Page 7 of 7
CA SE NU M BER:DVAW I17CR000027-001
                                               SCH ED ULE O F PA                    EN TS
Having assessedthedefendant'sability topay,thetotalcrim inalmoneta:y penaltiesaredueim mediatelyand payableasfollow s:
A ZX Lumpsum paymentof$86,000.00           immediately,balancepayable
          I
          Z notlaterthan                        ,or
          Z inaccordance       EIII C, IZ D, IZ E, (   71F or,Z Gbelow);or
B IZ Paymenttobeginimmediately(maybecombinedwith IZ C, I     Z D, Z F,or Z G below);or
c ((() Paymentinequal                    (e.g.,weekly,monthly,quarterly)installmentsof$                             overaperiodof
                        (e.g.,monthsoryears),tocommence                      (e.g.,30or60days)aûerthedateofthisjudgment;or
          Paymentinequal                         (e.g.,weekly,monthly,quarterly)installmentsof$                overaperiodof
                       (e.g.,monthsoryears),tocommence                       (e.g.,30or60days)aûerreleasefrom imprisonmenttoa
          tenn ofsupervision;or
          Paymentduringtheterm ofsupervisedreleasewillcommencewithin                        (e.g.,30or60days)afterreleasefrom
          im prisonm ent.Thecourtwillsetthe paymentplan based on an assessm entofthedefendant'sability to pay atthattim e;or
F IZ Duringtheterm ofimprisonment,paymentinequal                              (e.g.,weekly,monthly,quarterly)installment.
                                                                                                                        sof
          $               ,or        % ofthedefendant'
                                                     sincome,whicheveris greater .tocommence                    (e.g.,30or
          60days)aherthedateofthisjudgment;A'ND paymentinequal                     (e.g.,weekly,monthly,quarterly)
          installmentsof$               duringtheterm ofsupervisedrelease,tocopmence                    (e.g.,30or60days)
          aherrelease from im prisonm ent.
          Specialinstnzctionsregarding thepaym entofcrim inalm onetary penalties:



Anyinstallmentscheduleshallnotprecludeenforcementoftherestitutionorfineorderby theUnited Statestmder18U.S.C j93613and
3664(m).                            '
Anyinstallmentscheduleissubjecttoadjustmentbythecourtatanytimeduringtheperiodofimprisonmentorsupervision,andthedefendant
shallnotify theprobation officerand theU .S.Attorney ofany change in the defendant'seconomic circum stancesthatmay affectthe
defendant'sability to pay.
A11crim inalm onetarypenaltiesshallbem adepayabletotheClerk,U.S.D istrictCourt,210FranklinRd.,Suite540,Roanoke,Virginia24011,
fordisbursem ent.
Thedefendantshallreceivecreditforal1paymentspreviouslym adetowardanycrim inalm onetarypenaltiesimposed.
Anyobligationtopayrestitutionisjointandseveralwithotherdefendants,ifany,againstwhom anorderofrestitutionhasbeenorwillbe
entered.
  I
  Z JointandSeveral
      DefendantandCo-DefendantNamesandCaseNumbers(includingdefendantnumber),TotalAmount,JointandSeveralAmount,and
      corresponding payee,ifappropriate.




  Z Thedefendantshallpaythecostofprosecution.
  Z Thedefendantshallpaythefollowingcourtcostts):
  Ei)Thedefendantshallforfeitthedefendant'sinterestinthefollowingpropertytotheUnitedStates:
   Seeattached OrdersofForfeittlre.



  Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restitutionprincipal,(3)restitutioninterest,(4)5neprincipal,
  (5)fineinterest,(6)community restitm ion,(7)penaltiesyand(8)costs,includingcostofprosecutionandcourtcosts.
                                                         .

     Case 1:17-cr-00027-JPJ-PMS Document 283 Filed 10/03/19 Page 7 of 7 Pageid#: 12464
